Citation Nr: 0829706	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and sister




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974 and from September 1983 to July 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in relevant 
part, denied increased ratings for traumatic arthritis of the 
left and right knees. 

In February 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folders.  

In an August 2007 decision, the Board, in relevant part, 
denied the veteran's claims for increased ratings for 
traumatic arthritis of the left and right knees.  The veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 Order, 
the Court granted a Joint Motion for Remand, vacated the 
Board's August 2007 decision with regard to these two issues 
and returned the case to the Board for further appellate 
review.  

Subsequent to Court's Order, the veteran was provided the 
opportunity in April 2008 to present additional evidence.  No 
further evidence was received.  




FINDINGS OF FACT

1.  Traumatic arthritis of the left knee has not been 
manifested by flexion limited to 30 degrees or extension 
limited to 15 degrees; and clinical findings compatible with 
slight recurrent subluxation or lateral instability have not 
been demonstrated.  

2.  Traumatic arthritis of the right knee has not been 
manifested by flexion limited to 30 degrees or extension 
limited to 15 degrees; and clinical findings compatible with 
slight recurrent subluxation or lateral instability have not 
been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
May 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was also 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The February 2006 statement of 
the case specifically informed the veteran of the rating 
criteria which would provide a basis for an increased rating 
for his right and left knee disabilities.  Moreover, the 
veteran's personal hearing testimony as well as the Joint 
Motion for Remand demonstrate that the veteran has actual 
knowledge of the criteria that would allow for an increased 
rating for these disabilities.  Consequently, no prejudice 
exists.  

VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  No outstanding evidence has been identified.  

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant, nor his 
representative, has suggested that such an error, prejudicial 
or otherwise, exists, and no deficiencies with regard to VCAA 
notice or the duty to assist were noted in the Joint Motion 
for Remand.  Hence, the Board concludes that the case is 
ready for adjudication.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

At the December 2004 VA examination the veteran reported 
taking medications including anti-inflammatories and 
narcotics.  He stated he was able to ambulate and he had to 
use a cane and walked approximately 50 yards.  It was noted 
that he was restricted from knee pain as well as a heart 
condition.  He reported dull, achy, constant knee pain as 
well as some clicks and pops without pain.  He stated that 
his knees gave way, but he denied any locking.  He reported 
significant pain when going up and down stairs as well as 
stooping, as well as knee swelling.  He denied any flare-up 
over the prior six months.  At times, if he did get a flare-
up, it was from increased activity in the knees.  He 
alleviated this with rest and anti-inflammatories as well as 
ice.  He used a cane when he walked, occasionally a walker, 
and at the examination, a wheelchair.  It was noted that the 
veteran wore braces on the knees bilaterally which offered 
him some support.  

Examination of the bilateral knees revealed the skin to be 
intact.  There was no swelling, ecchymosis, or gross 
deformity.  There was no joint effusion noted.  He did have 
very minimal crepitus bilaterally in the patellofemoral 
region.  The range of motion for each knee was full, actively 
and passively, from 0 to 140 degrees.  He did get some mild 
pain in the last five degrees of flexion bilaterally.  This 
was unchanged with repetitive motions.  He had no joint line 
tenderness.  His knees were ligamentously intact to anterior 
and posterior drawer tests.  He had a negative Lachman's 
test.  He had mild laxity with good end points with valgus 
stressing, but no laxity with varus stressing.  McMurray's 
test was negative bilaterally.  Neurovascular status was 
otherwise intact, and compartments were soft.  

X-rays showed minimal medial joint line narrowing compared to 
the lateral joint. There were no osteophytic changes.  The 
examiner noted that the veteran showed minimal fatigability, 
and decreased endurance and strength secondary to mild 
degenerative arthritis of the knees.  

At his February 2007 Board Central Office hearing, the 
veteran testified that his range of motion in his knees were 
more limited than reflected by the currently assigned 
disability evaluation.  He stated that it normally took him 
30 to 45 minutes to get out of bed and his knees were stiff.  
He testified that sometimes he had to massage his knees in 
order to move normally.  He stated that if he tried to bend 
quickly his hip would be "pulled out of socket."  He stated 
the VA furnished him with an electric scooter, a walker, a 
wheelchair, and a cane.  The veteran stated these were not 
all provided for his heart condition.  The veteran contended 
that his daily routines, including not being able to work, 
were limited due to his service connected bilateral knee 
condition.  

By a rating decision dated August 1992, the veteran was 
assigned noncompensable ratings for traumatic arthritis of 
each knee.  An October 1994 rating decision assigned a 10 
evaluation for each knee.  These ratings have remained in 
effect since.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

VA General Counsel has held that knee arthritis and 
instability may be rated separately under Diagnostic Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint.  VAOGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees, and a 20 percent rating is warranted where flexion 
is limited to 30 degrees.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

A higher rating may be awarded based on functional loss due 
to pain, under 38 C.F.R. § 4.40, or based on weakness, 
fatigability or incoordination, pursuant to 38 C.F.R. § 4.45.  
DeLuca.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent is warranted for moderate 
recurrent subluxation or lateral instability.  

It is neither contended nor shown that the veteran's service-
connected knee disabilities involve ankylosis (Diagnostic 
Code 5256), dislocated semilunar cartilage (Diagnostic Code 
5258), or removal of semilunar cartilage (Diagnostic Code 
5259).  Hence, higher ratings under those diagnostic codes 
may not be assigned.  

The Board finds that the preponderance of the evidence is 
against an increased evaluation for arthritis of either knee.  
In this respect, the 2004 VA examination did not indicate 
that the veteran's knees demonstrated a compensable 
limitation of motion.  For purposes of this decision, normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2007).  
The VA examination showed a normal range of motion of each 
knee with some mild pain at five degrees of flexion which was 
unchanged with repetitive motions.  Even if the Board 
conceded that pain equated to an additional limitation of 
flexion and/or extension of several degrees, he would still 
need a significant loss of motion to warrant higher 
evaluations under either Diagnostic Code 5260 or 5261.  
Despite the veteran's assertions to the contrary, clinical 
evaluation has not shown such a loss of motion to be present 
in this case.  Therefore, even taking into account the 
veteran's alleged loss of motion due to pain, his adverse 
symptomatology does not equate to the criteria for a higher 
evaluation under Diagnostic Codes 5260 and/or 5261.  This is 
true throughout the period of time during which his claim has 
been pending.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no objective 
evidence that knee pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by the ratings 
assigned for his arthritis of the knees.  

The Board finds that the medical evidence also preponderates 
against finding that bilateral knee instability that warrants 
a separate compensable evaluation under Diagnostic Code 5257 
for either knee, which essentially requires evidence of 
evidence of slight recurrent subluxation or lateral 
instability.  While the December 2004 VA examination noted 
mild laxity bilaterally with valgus stressing, the knees were 
ligamentously intact to anterior and posterior drawer test; 
both Lachman's and McMurray's tests were negative; and there 
was no laxity with varus stressing.  Consequently, the Board 
finds that the clinical evidence is against finding slight 
recurrent subluxation or lateral instability to warrant a 
compensable rating under Diagnostic Code 5257 for either 
knee.  

In specifically addressing the contentions discussed in the 
Joint Motion for Remand, the Board notes that mild laxity 
with valgus stressing is not synonymous with a finding of 
slight instability of a knee joint, particularly in light of 
the other findings/tests pertaining to the issue of the 
stability of the veteran's knee joints, including a negative 
Lachman's test, negative anterior and posterior drawer tests, 
and no laxity with varus stressing.  Moreover, although the 
veteran has reported that his knees have given way, and he 
was noted to be wearing knee braces at the examination, the 
examiner also noted that the veteran's skin was intact, 
suggesting that the knee braces are not worn consistently 
enough to damage the veteran's skin.  Accordingly, the 
totality of the clinical evidence is more probative on the 
question of the stability of the veteran's knees than his 
self reported incidents and the presence of his knee braces.  
Therefore, the Board concludes that the preponderance of the 
competent evidence is against the grant of a separate rating 
under Diagnostic Code 5257 for either knee.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, his claims are denied.  


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the left and right knees is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


